


Exhibit 10.35(b)


[charterlogoa01.jpg]


NEW YORK RELOCATION AGREEMENT AND RELEASE


This NEW YORK RELOCATION AGREEMENT AND RELEASE (“Agreement”) is made and entered
into, by and between CHARTER COMMUNICATIONS, INC. (“Charter”) and Richard R.
Dykhouse (“Employee”) as a condition to receiving the Relocation Incentive and
the relocation benefits described in the Charter New York Relocation Program, as
well as for the purpose of settling all claims arising out of or in any way
related to Employee’s employment with Charter as of the date on which this
Agreement is fully executed.


In consideration of the promises and mutual covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
expressly acknowledged, the parties agree and promise as follows:
    
1.
Relocation Incentive. Upon the satisfaction of the conditions set forth below,
Employee will receive a lump-sum cash payment in the amount of Two Hundred Fifty
Thousand Dollars and No Cents ($250,000.00), less all applicable taxes and
withholdings required under local, state, and federal law (“Relocation
Incentive”). The Relocation Incentive will be paid to Employee by direct deposit
in the bank account designated by Employee, as soon as administratively possible
after each of the following conditions has been met:



a.
Employee has indicated in writing his acceptance of Charter’s offer to relocate
to its New York metropolitan office.



b.
Employee has signed this Agreement and has not revoked it during the seven (7)
day revocation period described in Section 9 of this Agreement.



c.
Employee has closed on the purchase of his primary residence in the New York
metropolitan area or Employee has closed on the sale of his current primary
residence, whichever occurs earlier.



d.
Employee remains employed by Charter in good standing, which means that Employee
must (i) perform his job duties at a level and in a manner that meets Charter’s
legitimate expectations and (ii) comply with Charter’s policies and Code of
Conduct.



2.
The Charter New York Relocation Program. Upon acceptance of Charter’s offer to
relocate to its newly-established New York metropolitan office, Employee shall
be eligible for the benefits described in the Charter New York Relocation
Program, as described on Exhibit B to Employee’s Amended and Restated Employment
Agreement dated as of February 20, 2013 (the “Employment Agreement”).







--------------------------------------------------------------------------------




3.
Full Release. In exchange for the promises and commitments expressed herein,
Employee agrees to waive, release, and forever resolve all claims, demands or
causes of action arising out of, relating to, or touching or concerning his
employment with Charter, including but not limited to all claims, demands or
causes of action for invasion of privacy, slander, defamation, intentional
interference with a contract or business relation, promotion, retaliation,
discharge, backpay, unpaid wages, reimbursement of expenses, employment
benefits, liquidated damages, compensatory damages, punitive damages, statutory
penalties, attorneys' fees and costs against Charter, its officers, directors,
shareholders, employees and/or agents, successors, subsidiaries, parents,
assigns, representatives, attorneys, related or affiliated companies, insureds,
and insurers and including, but not limited to, all claims, demands or causes of
action arising under (1) the Age Discrimination in Employment Act (ADEA); (2)
the Civil Rights Act of 1964, as amended; (3) the Fair Labor Standards Act
(FLSA); (4) the Equal Pay Act (EPA); (5) the Employee Retirement Income Security
Act (ERISA) (except as to vested retirement benefits); (6) the Civil Rights Act
of 1866 (42 U.S.C. §§ 1981 and 1981A); (7) the Americans With Disabilities Act
(ADA); (8) the Civil Rights Act of 1991; (9) COBRA (except as to any vested
benefits); (10) the Family and Medical Leave Act of 1993 (FMLA); (11) the
Rehabilitation Act of 1973; (12) Executive Order 11246; (13) the Occupational
Safety and Health Act (OSHA); (14) the National Labor Relations Act (NLRA); (15)
unemployment compensation laws; (16) workers' compensation laws; (17) any other
federal, state, or local statute, ordinance, or regulation; and (18) any state
or federal contractual, tort, or common law theory of liability or damages.



4.
Covenant Not to Sue. Employee covenants and agrees that he will not bring,
commence, institute, maintain, prosecute, or voluntarily aid or encourage any
action or proceeding or otherwise prosecute or sue Charter either affirmatively
or by way of cross-complaint, defense or counterclaim, or in any other manner
with respect to the claims herein released and/or waived. Employee likewise
agrees to forfeit any benefit which may accrue to him as a result of any pending
employment-related action against Charter.



The foregoing shall be construed as a covenant not to sue. This Agreement may be
introduced as evidence at any legal proceeding as a complete defense to any
claims existing as of the date of this Agreement ever asserted by Employee
against Charter, as well as its past, present, and future officers, directors,
administrators, shareholders, employees, agents, successors, subsidiaries,
parents, assigns, representatives, attorneys, related or affiliated companies,
insureds, and insurers, all of whom this Agreement and the release contained
herein is specifically intended to include. This covenant not to sue shall not
be construed to pertain to alleged misconduct that occurs after the effective
date of this Agreement.


5.
Repayment Obligation.



a.
In the event Employee’s employment is terminated due to Employee’s voluntary
resignation or discharge for Cause (as such term is defined in Employee's





--------------------------------------------------------------------------------




employment agreement with Charter) within one (1) calendar year after the date
on which Employee initiates relocation to Charter’s New York metropolitan office
by engaging Charter’s designated relocation vendor, Employee must repay to
Charter:


i.
Any and all relocation and moving expenses paid directly by Charter as specified
in the New York Relocation Program; and



ii.
Any and all relocation and moving expenses for which Employee was reimbursed by
Charter as specified in the New York Relocation Program.



b.
In the event Employee's employment is terminated due to Employee's voluntary
resignation or for Cause within twenty-four (24) months of Employee's relocation
to Charter's New York metropolitan office, Employee must repay to Charter a
pro-rated portion of the Relocation Incentive.



c.
Any Relocation Incentive subject to repayment under this Agreement shall be
calculated on a monthly pro-rata basis.



d.
Any tax gross-up of the Relocation Incentive or any benefit paid to Employee
under the New York Relocation Program will be reversed or otherwise recovered.



e.
Employee acknowledges and agrees that Charter will withhold from Employee’s
final pay any amounts Employee is obligated to repay under this Agreement. By
signing this Agreement, Employee authorizes Charter to deduct from Employee’s
final pay such amounts Charter has determined, in its sole discretion, Employee
is obligated to repay under this Agreement.



6.
No Prior Assignment. Employee further warrants and covenants, recognizing that
the truth of this warranty and covenant is material to the above consideration
having passed, that he has not assigned, transferred or conveyed at any time to
any individual or entity any alleged rights, claims or causes of action against
Charter.



7.
No Admission of Liability. This Agreement is not and shall not be construed to
be an admission of any liability whatsoever on the part of Charter. Further,
Charter denies any and all liability or fault for any matter related to
Employee’s employment.



8.
Warranty of Understanding, Capacity, No Duress. Employee states that he has
fully read this Agreement, which he acknowledges to be written in terms which he
easily understands. Employee warrants that he understands all the terms and
conditions set forth herein. Employee further stipulates that he is of sound
mind and mental state, and that he is entering into this Agreement freely and
voluntarily of his own choice, after consultation with counsel, without duress,
and without promise or benefit other than as set forth herein.



    




--------------------------------------------------------------------------------




Employee understands and acknowledges that he was advised by Charter to
carefully consider all of the terms set forth in this Agreement before signing
it. Employee further understands and acknowledges that Charter advised him that
he has twenty-one (21) days within which to consider this Agreement, sign it,
and return it to Charter. Employee waives any right he might have to additional
time within which to consider this Agreement. Employee also understands that he
may discuss this Agreement with an attorney at his own expense and that he may
revoke this Agreement within seven (7) days after signing it.


9.
Governing Law. This Agreement shall be governed, where appropriate, by federal
law and the laws of the State of Missouri.



10.
Severability. If any term, provision, covenant, or condition of this Agreement
is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of the Agreement shall remain in full force and
effect and shall be in no way affected, impaired, or invalidated.



11.
Agreement as to Enforcement. If court proceedings are necessary to enforce any
provision of this Agreement, the parties agree and acknowledge that the
non-breaching party shall be entitled to injunctive relief, reasonable
attorneys' fees and costs, as well as any and all other damages provided by law.



12.
Integration. This Agreement and the Employment Agreement constitute the complete
understanding between the parties and supersedes any and all prior or
contemporaneous representations, promises, inducements, understandings, and
agreements as it relates to the relocation to the New York metro area. This
Agreement may not be amended except by a written instrument signed by all of the
parties hereto.






--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set their hands and seals, or caused
their duly authorized agent to set their hand and seal, on the day and year
written below.


 
 
CHARTER COMMUNICATIONS, INC.    
 
 
 
/s/ Richard R. Dykhouse
 
/s/ Thomas M. Rutledge
Richard R. Dykhouse
 
Thomas M. Rutledge
 
 
President and Chief Executive Officer
 
 
 
February 20, 2013
 
February 20, 2013
Date
 
Date
 
 
 
 
 
 



                                                    




